                         THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION


LILLIE PARKER                                                                         PLAINTIFF


v.                                                              CIVIL CASE NO. 3:18-CV-46-RP


COMMISSIONER OF SOCIAL SECURITY                                                     DEFENDANT


                                            JUDGMENT

       This cause is before the Court on the Plaintiff’s complaint pursuant to 42 U.S.C. § 405(g)

for judicial review of an unfavorable final decision of the Commissioner of the Social Security

Administration regarding an application for disability insurance benefits and a period of

disability. The parties have consented to entry of final judgment by the United States

Magistrate Judge under the provisions of 28 U.S.C. § 636(c), with any appeal to the Court of

Appeals for the Fifth Circuit. The Court, having reviewed the record, the administrative

transcript, the briefs of the parties, and the applicable law and having heard oral argument, finds

as follows, to-wit:

       For the reasons announced by the Court on the record at the conclusion of the parties’

oral argument during a hearing held in this matter today, the Court finds the Commissioner’s

decision is not supported by substantial evidence. This case is remanded to the Social Security

Administration to reassess plaintiff’s RFC and, in so doing, to receive and consider the May 3,

2017 Physician Source Statement of Dr. Dennis D. McCoy; and then to make Step 4 and Step 5

determinations. In the absence of a completely favorable decision, the ALJ is instructed to

consider whether plaintiff is entitled to a closed period of disability.
This, the 24th day of October, 2018.

                                        /s/ Roy Percy
                                       UNITED STATES MAGISTRATE JUDGE
